Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s arguments, see amendment, filed on November 19, 2021, with respect to the rejection of claims 20-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been fully considered and are persuasive.  The rejection of the respective claims has been withdrawn in view of the amendment and argument presented by the Applicant(s). The Examiner acknowledges the cancellation of claims 1-19. Claims 20-37 are now pending in the application.  
Allowance 
Claims 20-37 are allowed. The following is an examiner’s statement of reasons for allowance:
Bieg et al. (U.S. Patent 6,668,466, hereon Bieg) in view of Takagi
(EP0591550A1, hereon Takagi) discloses an articulated arm for a coordinated measurement machine (CMM). The combination teaches a plurality of transfer members and a plurality of articulated members connecting at least two transfer members to each other (see Bieg, Abstract, column 7, lines 21 to column 8, line 25). 
	However, the combination does not teach “an encoder positioned at each of the plurality of articulation members for measuring a position of each transfer member; wherein each encoder comprises a single serialized disk that is read by one or more 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/ELIAS DESTA/
Primary Examiner, Art Unit 2857